DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicants’ election without traverse of Species A (claim 6), Species B (claim 13), and Species C (claim 17) in the response filed 11/11/2021 is acknowledged. Claims 7-12, 16, 22-25, and 32 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Status of Claims
Claims 1-33 are pending.
Claims 7-12, 16, 22-25, and 32 are withdrawn. 
Claims 1-6, 13-15, 17-21, 26-31, and 33 are under examination.
Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective priority date for the instant application is the filing date of 12/22/2017. 
Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS document(s) has/have been fully considered by the examiner.
Applicant is reminded that it is desirable to avoid the submission of long lists ofdocuments if it can be avoided. As set forth in MPEP 2004, applicant is directed to eliminate clearly irrelevant and marginally pertinent cumulative information. If a long list is submitted, highlight those documents which have been specifically brought to applicant's attention and/or are known to be of most significance. See Penn Yah Boats, Inc. v. Sea Lark Boats, Inc., 359 F.Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aft'd, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins 
Applicant's duty of disclosure of material and information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant material from which he is presumed to have been able, with his experience and with adequate time, to have found the critical [material]. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical co., 722 F.2d 1556, 1573 [220 USPQ 289] (Fed. Cir. 1983), cert. Denied, 469 U.S. 851 (1984). Patent applicant has a duty not just to disclose pertinent prior art references but to make a disclosure in such a way as not to "bury" it within other disclosures of less relevant prior art; see Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 USPQ2d 180i (N~D. Ind. 1992); Molins PLC v. Textron Inc., 26 USPQ2d 1889, at 1899 (D.Del 1992); Penn Yan Boats, Inc. v. Sea Lark Boats, Inc. et aL, 175 USPQ 260, at 272 (S.D. FI. 1972). 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 13-15, 17-21, 26-31, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.
Guidance Step 1: 
The instant claims are directed to a method and computer program product that performs a process, which clearly falls within one of the four statutory categories. 
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:
 obtaining a constitutional genome of the subject; receiving one or more sequence tags for each of a plurality of DNA fragments in a biological sample of the subject, the biological sample including cell-free DNA; determining genomic positions for the sequence tags; 
comparing the sequence tags to the constitutional genome to determine a first number of first loci, wherein: at each of the first loci, a number of the sequence tags having a sequence variant relative to the constitutional genome is above a cutoff value, the cutoff value being greater than one; 
determining a parameter based on a count of sequence tags having a sequence variant at the first loci; comparing the parameter to a threshold value to determine a classification of a level of cancer in the subject.

In this case, all of the above steps broadly encompass evaluating, analyzing, and/or organizing information. That is, with the exception of using data processing hardware, there is nothing in the claims themselves that foreclose these steps from being performed by a human. As such, these step can be reasonably performed by the human mind of a scientist or engineer and fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). See also MPEP 2106.04 and 2106.05(II), and October 2019 Update at Section I.B. See also Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1340 (Fed. Cir. 2017) (“[A]n invention directed to collection, manipulation, and display of data was an abstract process”); see also Digitech Image Techs., LLC. v. Elecs. For Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014) (“Without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible”); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011) (“The mere manipulation or reorganization of data . . . does not satisfy the transformation prong”). 
With regards to the comparing steps, these require comparing parameters to a threshold value which necessarily encompasses mathematical relationships and/or the use of mathematical relationships and/or the use of mathematical calculations. It is noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. 2019 PEG Section I, 84 Fed. Reg. at 52. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). Thus, there can be little doubt that the above steps encompass an abstract idea. [Step 2A, Prong 1: YES]
Additionally, the instantly claimed invention is directed to a natural correlation. In particular, the above steps result in determining a classification of a level of cancer in a 
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  In this case, there are no non-abstract limitations appended to the abstract idea, set forth above, that integrate the abstract idea into a practical application. With regards to the computer system and computer readable medium, these are recited at a high level of generality and amount to nothing more than an attempt to generally link the use of the judicial exception to the technological environment. In addition, “generic computer components such as a computer and database do not satisfy the inventive concept requirement.”  See MPEP 2106.05(h).  Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO]
            
C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, there are no non-abstract limitations appended to the abstract idea, set forth above, that integrate the abstract idea into a practical application. Therefore, this step remains insignificant extra-solution activity even upon reconsideration, and do not amount to significantly more. With regards to the computer system and computer readable medium, these are recited at a high level of generality and 

D. Dependent Claims
Dependent claims 2-6, 13-15, 17-21, 26-31 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. 
Claims 2-6, 13-15, 17-21, 26-29 and 31 further limit the specificity of the abstract idea or the nature of the data being used by the abstract idea. Therefore, these claims are also part of the abstract idea and are not patent eligible for reasons discussed in the Step 2A (prong 1) analysis. Claim 30 further comprises performing sequencing, which amounts to insignificant extra solution activity that does not integrate the JE into a practical application.  Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Claim rejections - 35 USC § 112, 2nd Paragraph

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-6, 13-15, 17-21, 26-31, and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claim(s) 1 is also rejected due to said dependency. 
Claims 1 and 33 recite the term “constitutional genome”. The term “constitutional” is a relative term, and the specification does not provide any limiting definitions, specific properties, or criteria that would serve to clarify the scope of this term. As a result, it is unclear what structural and/or functional difference is intended between a “normal” genome and a “constitutional” genome, i.e. the intended result is subjective and imperceptible. Clarification is requested via amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 13-15, 17-21, 26-31, and 33  are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al. (WO 2012/071621; Pub. Date: June 7, 2012)
Regarding claim(s) 1 and 31, Lo teaches a method of analyzing a biological sample of an organism for chromosomal deletions or amplifications associated with cancer [ref. claim 1]. Lo teaches identifying locations of nucleic acid molecules in a reference genome 
Lo does not specifically teach comparing sequence tags to a constitutional genome. However, Lo teaches using a computer system (which necessarily includes a computer readable medium and processor) for calculating values of nucleic acids at specific loci and comparing these values reference values to determine a classification of whether the chromosomal region exhibits a deletion or an amplification [0008, 0009, 0050, 0144-0145]. Lo additionally teaches comparing alleles in the genotypes of normal and cancer tissues [0063], and comparing the numbers of alleles at specific loci [0065, Figure 2]. Therefore Lo makes obvious the step for comparing sequence tags to a constitutional genome, wherein the reference genome is reasonably construed as a constitutional genome absent any limiting definition to the contrary.  
Lo additionally teaches calculating first and second values for groups of nucleic acid molecules associated with alleles [ref. claim 1], and determining a classification of whether the first chromosomal region exhibits a deletion or an amplification in any cells associated with cancer based on a comparison of the these values to at least one threshold value [0008-0009, ref. claim 1, ref. claim 4], which reads on the determining and comparing steps as claimed. 
With regards to dependent claims 2-6, 13-15, 17-21, 26-31, Lo teaches or suggests all aspects of the instant claims for the following reasons. Regarding claim(s) 2-6, Lo teaches using a range of cutoff (threshold) values chosen to fit the diagnostic purpose [0167] and cutoff values that can be based on average, mean, or median size of fragments of a chromosome, as well as include a total length of fragments, and can be divided by a total length of all fragments [0054-0055, 0108]. Regarding claim(s) 13-15, Lo teaches parameters that include p-score and z-scores [0197-0198], which include weighted sum calculations. Regarding claim(s) 17, Lo teaches methods for performing sequence alignment of nucleic acids associated with specific alleles or haplotypes [0052, 0120]. 

Regarding claim(s) 20, Lo teaches methods for counting sequence tags aligned to specific regions and determining a status based on a comparison of the counts to an expected value (which may be from a reference chromosome region or from the same region in another sample that is known to be healthy) [0144-0145]. Regarding claim(s) 21, Lo teaches a reference genome derived from a sample, as discussed above, and that greater than 99.9% of all the DNA fragments successfully sequenced and mapped to the reference genome [0113]. 
Regarding claim(s) 26, Lo teaches normalizing values for sequence tags [0145-0146], summing of lengths sequence tags [0112], as well as z-scoring and summing [0168]. Regarding claim(s) 27-30, Lo teaches performing random sequencing, aligning, and constructing a genome (i.e. consensus sequence) [0063, 0081, 0084-0086], including determining heterozygosity [0051, 0053, 0063, 0078]. Regarding claim(s) 31, Lo teaches using samples including saliva, tears, pleural fluid, , urine, serum [0118]. For these reasons, the claimed invention as a whole does not recite any new element, new function, or unpredictable result, and would have been prima facie obvious at the time it was made.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619